     Case: 1:21-cv-00135 Document #: 6 Filed: 02/09/21 Page 1 of 1 PageID #:33

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                Eastern Division

Clearview AI, Inc., Consumer Privacy Litigation,
et al.
                                                    Plaintiff,
v.                                                                     Case No.:
                                                                       1:21−cv−00135
                                                                       Honorable Sharon
                                                                       Johnson Coleman
Clearview AI, Inc., et al.
                                                    Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, February 9, 2021:


        MINUTE entry before the Honorable Sharon Johnson Coleman: Video status
hearing held on 2/9/2021. There has been no agreement as to lead counsel for plaintiffs.
Applications for lead counsel are to be filed by 2/23/2021 and are to be no more than 5
pages. Any responses to the applications are to be filed by 3/2/2021 and are to be no more
than 3 pages. Once the matter is fully briefed, the Court shall take it under advisement.
Attorney Floyd Abrams is designated lead counsel for the two individual defendants,
Hoan Ton−That and Richard Schwartz and attorney Lee Wolosky is the designated
counsel for the Clearview AI, Inc. defendant. Case is referred to Magistrate Judge Valdez
for discovery supervision. Telephone status hearing is set for 3/12/2021 at 10:30 AM. The
call−in number is (877)336−1829 and the access code is 5205245. Members of the public
and media will be able to call in to listen to this hearing. Persons granted remote access to
proceedings are reminded of the general prohibition against photographing, recording, and
rebroadcasting of court proceedings. Violation of these prohibitions may result in
sanctions, including removal of court issued media credentials, restricted entry to future
hearings, denial of entry to future hearings, or any other sanctions deemed necessary by
the Court. Mailed notice. (ym, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
